Citation Nr: 1809617	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1. Entitlement to service connection for bicuspid aorta.

2. Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease, lumbar spine with compression deformity T 1, T 2, and L 1.

3. Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome/sciatic nerve involvement, left lower extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement (NOD) was received in March 2013, a statement of the case (SOC) was issued in February 2014, and a substantive appeal was timely received in September 2014.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to service connection for bicuspid aorta and entitlement to increased ratings for degenerative disc and joint disease of the lumbar spine and intervertebral disc syndrome/sciatic nerve involvement of the left lower extremity.

The Veteran claims that he suffers from bicuspid aorta as a result of his time in service.  He claims that he did not have any issues with his heart prior to joining the military in 1974.  The Veteran additionally claims that even if his heart condition pre-existed his second period of active duty, the additional stressors of serving and training with the Special Forces made his heart condition worse.  

The Veteran's service treatment records indicate "Normal" results for "Heart" upon separation in March 1977.  In a December 1981 examination while in the Reserves, an aortic murmur was noted, indicating a probable bicuspid valve and very minimal mitral prolapse.  The examiner added that the Veteran should have a formal echo with his own doctor.  In a December 1981 cardiac evaluation, the impression provided was that the Veteran's murmur and ejection click are attributed to a probable bicuspid aortic valve.  The examiner added that his click and murmur can be attributed to an athletic heart and that his aortic valve problem should be reassessed from time to time and a full echocardiogram on a formal basis should be done in the immediate future.  The Veteran's Reserve examinations contain multiple notations showing that the Veteran reported heart trouble from February 1983 through January 1985.  In December 1990, the Veteran's service treatment records contain a notation regarding a history of systolic heart murmur.  In May 1991, the Veteran's service treatment records reflect that the military diagnosed mitral valve prolapse attributed to an athletic click prior to Special Forces Qualification in 1983.

The Veteran's post-service treatment records show a diagnosis for bicuspid aortic valve with focal calcification in November 2001.  The Veteran also underwent an aortic valve replacement in February 2011.  

The Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his diagnosed heart condition, to include bicuspid aorta.  In light of service treatment and personnel records, and since the record medical evidence contains a diagnosis of and treatment for bicuspid aorta, the Board is of the opinion that a VA medical examination is needed in order to address the Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran also contends that his degenerative disc and joint disease of the lumbar spine and intervertebral disc syndrome/sciatic nerve involvement of the left lower extremity are more severe than what is represented by the current ratings.  At the April 2017 Board hearing, the Veteran also testified that his back condition has gotten worse, and continues to worsen.  He was last afforded a VA back examination in January 2015, more than three years ago.  The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the January 2015 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and the Veteran contends that his condition has worsened, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart condition, to include bicuspid aorta by a physician (M.D.).  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should address the following:

i) Is it clear and unmistakable that the Veteran entered service (in December 1990) with a pre-existing heart condition, to include bicuspid aorta?

ii) If YES, is it clear and unmistakable that the Veteran's pre-existing heart condition, to include bicuspid aorta WAS NOT aggravated beyond the natural progress of the disorder during his service, to include as due to the claimed stress of serving and training with the Special Forces?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

iii) If the Veteran's heart condition, to include bicuspid aorta DID NOT clearly and unmistakably pre-exist service (in December 1990), is it at least as likely as not (50 percent probability or greater) that the heart condition, to include bicuspid aorta is etiologically related to symptomatology noted in service, to include the claimed stress of serving and training with the Special Forces? 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his degenerative disc and joint disease, lumbar spine with compression deformity T 1, T 2, and L 1 and intervertebral disc syndrome/sciatic nerve involvement of the left lower extremity.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.
 
In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examiner should also note whether the degenerative disc and joint disease, lumbar spine with compression deformity T 1, T 2, and L 1 results in incapacitating episodes, and indicate the total duration of any such episodes. 

Additionally, the examiner should note whether the Veteran's intervertebral disc syndrome/sciatic nerve involvement of the left lower extremity is mild, moderate, severe, or complete.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




